FILED
                             NOT FOR PUBLICATION                             JUL 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SHIJUN WANG,                                     No. 12-73698

               Petitioner,                       Agency No. A099-723-723

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Shijun Wang, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny in part and

dismiss in part the petition for review.

      With respect to Wang’s claim based on her alleged forced abortion,

substantial evidence supports the agency’s adverse credibility finding based on the

omission of the abortion from her asylum application. See Zamanov v. Holder,

649 F.3d 969, 973 (9th Cir. 2011) (“Material alterations in the applicant’s account

of persecution are sufficient to support an adverse credibility finding.”). With

respect to Wang’s religious persecution claim, substantial evidence supports the

agency’s determination that she failed to carry her evidentiary burden of proof.

See Ren v. Holder, 648 F.3d 1079, 1093-94 (9th Cir. 2011) (setting forth analysis

IJ must undertake before relying on lack of corroborative evidence). Accordingly,

Wang’s asylum claim fails.

      Because she failed to establish eligibility for asylum, Wang necessarily

failed to meet the more stringent standard for withholding of removal. See id. at

1094 n.17; Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).




                                           2                                   12-73698
      Further, Wang’s CAT claim also fails because she has not established that it

is more likely than not that she would be tortured if removed to China. See Ren,
648 F.3d at 1094 n.17.

      Finally, we lack jurisdiction to consider Wang’s arguments that she is a

member of a disfavored group or that she faces persecution or torture as a result of

leaving China illegally, because she did not raise these issues before the BIA. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004). Similarly, we lack

jurisdiction to review Wang’s unexhausted claim that she received ineffective

assistance from her former attorney. See Puga v. Chertoff, 488 F.3d 812, 815-16

(9th Cir. 2007) (ineffective assistance of counsel claims must be raised in a motion

to reopen before the BIA).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   12-73698